Matter of Horowitz v McCulloch (2022 NY Slip Op 01682)





Matter of Horowitz v McCulloch


2022 NY Slip Op 01682


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND CURRAN, JJ.


264 CA 20-01372

[*1]IN THE MATTER OF ALAN J. HOROWITZ, PETITIONER-APPELLANT,
DvEBORAH MCCULLOCH, EXECUTIVE DIRECTOR, CNYPC, AND ANN MARIE SULLIVAN, COMMISSIONER OMH, RESPONDENTS-RESPONDENTS. 


ALAN J. HOROWITZ, PETITIONER-APPELLANT PRO SE.
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (MARTIN A. HOTVET OF COUNSEL), FOR RESPONDENTS-RESPONDENTS. 

	Appeal from a judgment (denominated order) of the Supreme Court, Oneida County (Bernadette T. Clark, J.), entered July 14, 2020 in a proceeding pursuant to CPLR article 78. The judgment granted the motion of defendants to dismiss the proceeding. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court